120 Ga. App. 466 (1969)
171 S.E.2d 318
WILLIAMS
v.
MELTON (two cases).
44448, 44449.
Court of Appeals of Georgia.
Argued May 7, 1969.
Decided October 15, 1969.
*467 Fulcher, Fulcher, Hagler, Harper & Reed, Gould B. Hagler, for appellant.
Lanier, Powell, Cooper & Cooper, Jack L. Cooper, for appellees.
JORDAN, Presiding Judge.
Melton and his wife filed separate tort actions against Williams, a physician, based on his alleged malpractice in treating Melton, including surgery, to alleviate urethral strictures. The defendant appeals from the denial of summary judgments on various counts of each petition. Held:
The record before this court in each of the present cases discloses that whether the defendant was negligent or acted in an ordinarily skilful manner as a physician in diagnosing the condition of the plaintiff husband, or in advising the husband of the risks involved in treatment and obtaining his consent for treatment, including surgery, or in determining the necessity of and using surgery instead of continued dilation in attempting to relieve the plaintiff husband of his condition, depends ultimately upon the evaluation of expert medical opinions, a matter for determination by the jury and not by the court as a matter of law. "While opinion evidence is sufficient in a proper case to present a jury issue and thus preclude a summary judgment, yet opinion testimony of the ultimate fact to be decided in the case is never sufficient to authorize a summary judgment." Harrison v. Tuggle, 225 Ga. 211 (167 SE2d 395); Ginn v. Morgan, 225 Ga. 192 (167 SE2d 393). For recent application in a malpractice case, reversing the grant of a summary judgment for the defendant, see Truluck v. Funderburk, 119 Ga. App. 734 (168 SE2d 657).
Judgments affirmed. Hall and Whitman, JJ., concur.